Exhibit 10.1

September 22, 2011

David J. LaRue

Forest City Enterprises, Inc.

50 Public Square

Terminal Tower, Suite 1100

Cleveland, Ohio 44113

 

Re:

Employment Agreement

Dear David:

This letter is to affirm our intent to have you serve as President and Chief
Executive Officer of Forest City Enterprises, Inc. (the “Company”) and to
confirm the terms and conditions of our agreement. It is our intent to structure
this agreement in a manner that meets our mutual objectives and sets the
foundation for a long and fulfilling relationship. The following letter
agreement (the “Agreement”) outlines the terms and conditions of your
employment.

1. Employment

The Company agrees to employ you and you agree to continue such employment with
the Company, upon the terms and subject to the conditions set forth in this
Agreement, for the period beginning on June 10, 2011 (the “Effective Date”) and
ending on the earlier of (i) the Date of Termination (as defined below), or
(ii) the third anniversary of the Effective Date. Unless terminated prior to
such date, the Term shall be automatically renewed for successive one-year
periods on the terms and subject to the conditions of this Agreement, commencing
on the third anniversary of the Commencement Date and on each anniversary date
thereafter, unless either the Company or you gives the other party written
notice, at least 180 days prior to the end of such initial or extended Term, of
its or your intention not to renew this Agreement or your employment. Any
reference to the “Term” of this Agreement shall include the original term and
any extension.

2. Position and Duties

You will be employed by the Company as President and Chief Executive Officer,
and you agree to serve on the Board of Directors at its discretion and subject
to re-election by the shareholders. You will be responsible for the general
management of the affairs of the Company and shall perform all duties incidental
to such positions which may be required by the Board of Directors. You will
report directly to the Board of Directors. During the Term, you shall perform
your duties faithfully, honestly, diligently and conscientiously subject to the
reasonable and lawful directions of the Board of Directors, and in accordance
with the Company’s Articles of Incorporation, Code of Regulations and Code of
Legal and Ethical Conduct, as all are amended, and the policies, rules and
decisions adopted from time to time by the Company and the Board



--------------------------------------------------------------------------------

of Directors. You acknowledge and agree to comply with the Company’s stock
ownership guidelines applicable to your position, as the same may be amended
from time to time.

3. Compensation and Benefits

 

  a)

Base Salary. During the Term, the Company will pay you an annualized base salary
(“Annual Base Salary”) at a rate of not less than Six Hundred Thousand Dollars
($600,000), payable in regular installments in accordance with the Company’s
customary payroll practices. During the Term, the Annual Base Salary shall be
reviewed by the Compensation Committee, and adjusted, based upon your
performance and the Company’s performance and competitive with industry
standards.

 

  b)

Bonus. For each fiscal year during the Term, you will participate in the
Company’s Short-Term Incentive Plan (the “STIP”) and the Long-Term Incentive
Plan (the “LTIP”) under terms and conditions established by the Board of
Directors or the Compensation Committee from time to time.

 

  c)

Vacation and Benefits. During the Term, you will participate in the Company’s
paid time-off program and other Company benefits consistent with the Company’s
policies for its executive offers, including but not limited to all such
benefits disclosed in the Company’s proxy statement filed in 2011, as may be in
effect from time to time.

4. Termination of Employment

 

  a)

Death and Disability. Your employment will terminate automatically upon the date
of your death. If the Company determines in good faith that your Disability has
occurred during the Term (as defined below), it may give to you written notice
of its intention to terminate your employment; provided that such notice is
provided no later than 180 days following your first day of Disability. In such
event, your employment will terminate effective on the 30th day after receipt of
such notice by you (the “Disability Effective Date”), provided that, within the
30 days after such receipt, you shall not have returned to full-time performance
of your duties. For purposes of this Agreement, “Disability” shall mean the
inability of you to perform the essential duties of the position held by you by
reason of any medically determined physical or mental impairment that lasts for
150 consecutive days in any one-year period, all as determined by an independent
licensed physician mutually acceptable to the Company and you or your legal
representative.

 

  b)

Cause. Your employment with the Company may be terminated with or without Cause.
For purposes of this Agreement, “Cause” shall mean: (i) your conviction, a
guilty plea or plea of nolo contendere by you for (x) any crime involving
dishonesty with respect to the Company, or (y) any felony; or (ii) a material
breach by you of the Company’s Code of Legal and Ethical Conduct or other
written Company

 

2



--------------------------------------------------------------------------------

 

policies, your obligations under this Agreement, or any laws material to the
conduct of the Company’s business. The cessation of your employment will not be
deemed to be for Cause unless and until (A) there shall have been delivered to
you a copy of a resolution duly adopted by majority vote of the Compensation
Committee (after reasonable notice is provided to you that specifically
identifies the manner and sets forth the specific acts of which the Compensation
Committee believes that you may be guilty of the conduct described in
subparagraph (i) through and including (ii), and you are given an opportunity,
together with counsel, to be heard before the Compensation Committee), finding
that, in the good faith opinion of the majority of the Compensation Committee,
you are guilty of the conduct described in subparagraph (i) through and
including (ii) above, and (B) you shall fail to cure such conduct (if curable)
within a reasonable time period established by the Compensation Committee of not
less than thirty (30) calendar days after your receipt of such notice.

 

  c)

Good Reason. Your employment with the Company may be terminated by you with or
without Good Reason. For purposes of this Agreement, “Good Reason” shall mean
any of the following without your consent: (i) a material reduction by the
Company of your duties or responsibilities set forth in Section 2, including any
change in your officer status; (ii) a material reduction, other than
across-the-board reductions that apply to other named executive officers (as set
forth in the Company’s most recently-filed proxy statement), by the Company of
your Annual Base Salary, STIP target opportunity, LTIP target opportunity or
total direct compensation opportunity (provided that for purposes of this clause
(ii) a material reduction shall be any reduction of greater than 10% occuring
during the Term); (iii) a material change in geographic location at which you
must perform services under this Agreement from the Company’s offices at which
you were principally employed (the Company has determined that a relocation of
more than fifty (50) miles would constitute such a material change); or (iv) a
material breach by the Company of this Agreement. A termination of your
employment by you shall not be deemed to be for Good Reason unless (x) you give
notice to the Company of the existence of the event or condition constituting
Good Reason within 90 days after you have knowledge that such event or condition
initially occurs or exists, (y) the Company fails to cure such event or
condition within 30 days after receiving such written notice (or, if earlier,
the last day of the Term), and (z) your Date of Termination (as defined below)
occurs not later than 150 days after such event or condition initially occurs or
exists (or, if earlier, the last day of the Term).

 

  d)

Notice of Termination. Any termination by the Company for Cause, or by you for
Good Reason, shall be communicated by a written notice to the other party which
(i) indicates the specific termination provision in this Agreement relied upon,
(ii) to the extent applicable, sets forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of your employment
under the provision so indicated and (iii) if the Date of Termination is other
than the date of receipt of such notice, specifies the termination date (which
date shall be not more than 30 days after the giving of such notice). The
failure by the Company or you to set forth in

 

3



--------------------------------------------------------------------------------

 

the notice of termination any fact or circumstance which contributes to a
showing of Cause or Good Reason shall not waive any right of the Company or you,
respectively, hereunder or preclude the Company or you, respectively, from
asserting such fact or circumstance in enforcing the Company’s or your rights
hereunder.

 

  e)

Date of Termination. “Date of Termination” means (i) if your employment is
terminated by the Company for Cause, or by you for Good Reason, the date of
receipt of the notice of termination or any later date specified within 30 days
of such notice, as the case may be, (ii) if your employment is terminated by the
Company other than for Cause or Disability, or if you voluntarily resign without
Good Reason, the date on which the terminating party notifies the other party
that such termination shall be effective, provided that on a voluntary
resignation without Good Reason, the Company may, in its sole discretion, make
such termination effective on any date it elects in writing, between the date of
the notice and the proposed date of termination specified in the notice,
(iii) if your employment is terminated by reason of death, the date of your
death, (iv) if your employment is terminated by the Company due to Disability,
the Disability Effective Date, or (v) if your employment is terminated at the
end of the Term.

5. Severance Payments

 

  a)

Disability; Other than for Cause or Good Reason. If, during the Term, the
Company terminates your employment for Disability or other than for Cause, or if
you terminate your employment for Good Reason:

 

  i.

The Company shall pay to you the sum of: (A) the portion of your Annual Base
Salary earned through the Date of Termination, to the extent not previously
paid; (B) the amount of any incentive compensation under the STIP or LTIP that
has been earned by you for a completed fiscal year or other measuring period
preceding the Date of Termination, but has not yet been paid to you; and (C) any
accrued paid time-off, to the extent not previously paid (the sum is referred to
as the “Accrued Benefits”). Unless subject to a valid deferral election made
pursuant to the terms of the Company’s deferred compensation plan, the Accrued
Benefits described in clauses (A) and (C) shall be paid in a single lump sum
within 30 days after the Date of Termination and the Accrued Benefits described
in Clause (B) shall be paid in a single lump sum within 30 days after the Date
of Termination (but in no event later than two and one half months following the
end of the fiscal year or other measuring period preceding the Date of
Termination).

 

  ii.

The Company shall pay or provide to you the severance benefits described in this
Section 5(a)(ii) if and only if you sign and do not revoke a release of claims
agreement in the form attached as Exhibit A, with such changes as the Company
may determine to be required or reasonably advisable in order to

 

4



--------------------------------------------------------------------------------

 

make the release enforceable and otherwise compliant with applicable law (the
“Release”), and the Release becomes effective and irrevocable no later than the
60th day following your Date of Termination (the “Release Deadline”). If these
conditions are not satisfied, then you will forfeit any right to severance
payments under this Section 5(a)(ii). To become effective and irrevocable, the
Release must be executed by you and any revocation periods (as required by
statute, regulation, or otherwise) must have expired without you having revoked
the Release. The severance benefits under this Section 5(a)(ii) are as follows:

 

  (A)

Two times the sum of (x) your Annual Base Salary, (y) the average of the annual
incentives payable to you under the annual incentive plan (STIP) for the last
three full fiscal years prior to the Date of Termination, and (z) an amount
equal to 12 monthly medical and dental COBRA premiums (both the employer and
employee portion) and long-term care premiums, based on the level of coverage in
effect for you (e.g., employee only or family coverage) immediately prior to the
Date of Termination. The Company shall pay this amount within 10 days after the
date that the Release becomes effective and irrevocable; provided, however, that
if the Release Deadline could occur in the calendar year immediately following
your Date of Termination, then the amount shall be paid within 10 days after the
date of the Release Deadline (even if the Release has become effective and
irrevocable in accordance with its terms prior to that date).

 

  (B)

The annual incentive that would have been payable to you under the STIP for the
fiscal year during which the Date of Termination occurs, determined as if you
had remained employed for the entire year (and any additional period of time
necessary to be eligible to receive the annual incentive for the year), based on
actual performance during the entire fiscal year and without regard to any
discretionary adjustments that have the effect of reducing the amount of the
annual incentive (other than discretionary adjustments applicable to all senior
executives who did not terminate employment), pro-rated based on the number of
days in the Company’s fiscal year through (and including) your Date of
Termination. The pro-rated annual incentive shall be payable in a single lump
sum at the same time that payments are made to other participants in the STIP
for that fiscal year (pursuant to the terms of the STIP but in no event later
than two and one-half months after the fiscal year during which the Date of
Termination occurs), or as otherwise may be provided in a valid deferral
election made pursuant to the terms of the Company’s deferred compensation plan.

 

5



--------------------------------------------------------------------------------

  (C)

If and only if the Date of Termination occurs in the second half of a
performance period under the LTIP, the cash LTIP and performance shares that
would have been payable to you for that particular performance period (and only
that performance period), determined as if you had remained employed for the
entire performance period (and any additional period of time necessary to be
eligible to receive payment for the performance period), based on actual
performance during the entire performance period and without regard to any
discretionary adjustments that have the effect of reducing the amount of payment
(other than discretionary adjustments applicable to all senior executives who
did not terminate employment), pro-rated based on the number of days in the
performance period through (and including) your Date of Termination. The cash
LTIP and performance shares earned, if any, shall be payable in a single lump
sum at the same time that payments are made to other participants in the LTIP
for that performance period (pursuant to the terms of the LTIP but in no event
later than two and one-half months after the performance period during which the
Date of Termination occurs), or as otherwise may be provided in a valid deferral
election made pursuant to the terms of the Company’s deferred compensation plan.

 

  (D)

All outstanding and unvested Company restricted shares, restricted share units
and stock options that are subject to a vesting schedule based solely on
continued service (and specifically excluding any awards with respect to which
the number of shares earned depends upon performance) shall become immediately
vested and exercisable. In addition, all outstanding and vested Company stock
options (including those that vest pursuant to the operation of the immediately
preceding sentence) will remain exercisable for the full duration of their term.

 

  iii.

To the extent not previously paid or provided in Section 5(a)(i) above, the
Company shall pay or provide, or cause to be paid or provided, to you any other
amounts or benefits required to be paid or provided or which you are eligible to
receive under any plan, program, policy or practice or contract or agreement of
the Company, including any benefits to which you are entitled under Part 6 of
Subtitle B of Title I of the Employee Retirement Income Security Act of 1974, as
amended, and the Company’s unfunded nonqualified supplemental retirement plan
(such other amounts and benefits shall be hereinafter referred to as the “Other
Benefits”), in accordance with the terms and normal procedures of each such
plan, program, policy or practice or contract or agreement, based on accrued and
vested benefits through the Date of Termination.

 

  b)

Death; Cause; Other than for Good Reason; Expiration of Term. If your employment
is terminated for Cause, or if you voluntarily terminate your

 

6



--------------------------------------------------------------------------------

 

employment without Good Reason or you die, or upon expiration of the Term due to
either party’s election not to renew the then-current term, this Agreement shall
terminate without further obligations to you other than the obligation to pay to
you your Accrued Benefits through the Date of Termination and the Other
Benefits, in each case to the extent not previously paid or provided.

 

  c)

Full Settlement. Except as otherwise provided in Section 8 of this Agreement, or
in the applicable compensation recovery policy maintained by the Company from
time to time, as the same may be amended to comply with the Dodd-Frank Wall
Street Reform and Consumer Protection Act or any rules or regulations issued by
the Securities and Exchange Commission or applicable securities exchange, the
Company’s obligation to make the payments provided for in this Agreement and
otherwise to perform its obligations hereunder shall not be affected by any
set-off, counterclaim, recoupment, defense or other claim, right or action which
the Company or any of its affiliates may have against you or others. In no event
shall you be obligated to seek other employment or take any other action by way
of mitigation of the amounts payable to you under any of the provisions of this
Agreement and such amounts shall not be reduced whether or not you obtain other
employment. If you receive payments under Section 5(a)(ii) of this Agreement,
then you shall not be entitled to any other severance pay or benefits under any
severance plan, program or policy of the Company or its affiliates, unless
otherwise authorized by the Compensation Committee, in their discretion.

6. Confidential Information

You acknowledge that the information, observations and data obtained by you
while employed by the Company pursuant to this Agreement, as well as those
obtained by you while employed by the Company or any of its subsidiaries or
affiliates or any predecessor thereof prior to the date of this Agreement,
concerning the business or affairs of the Company or any of its subsidiaries or
affiliates or any predecessor thereof, including, without limitation,
information relating to the products, suppliers, customers, processes, costs,
prices, business plans and strategies of the Company or any of its subsidiaries
or affiliates or any predecessor thereof (unless and except to the extent the
foregoing become generally known to and available for use by the public other
than as a result of your acts or omissions to act in violation of this
Agreement) (hereinafter defined as “Confidential Information”) are the property
of the Company or such subsidiary or affiliate. Therefore, you agree that both
during and after the Term you will not disclose any Confidential Information
without the prior written consent of the Chairman of the Board of Directors
(which may be withheld for any reason or no reason) unless and except to the
extent that such disclosure is (i) made in the ordinary course of your
performance of your duties under this Agreement or (ii) required by any subpoena
or other legal process (in which event you will give the Company prompt notice
of such subpoena or other legal process in order to permit the Company to seek
appropriate protective orders), and that you shall not use any Confidential
Information for your own account without the prior written consent of the
Chairman of the Board of Directors (which may be withheld for any reason or no
reason). You will deliver to the

 

7



--------------------------------------------------------------------------------

Company at the termination of the Term, or at any other time the Company may
reasonably request, all memoranda, notes, plans, records, reports, computer
files and software and other documents and data (and copies thereof) relating to
the Confidential Information, or to the work product or the business of the
Company or any of their subsidiaries or affiliates which you may then possess or
have under your control. Your obligations under this Section 6 are in addition
to, and not in limitation of or preemption of, all other obligations of
confidentiality which you may have to the Company under general legal or
equitable principles, and federal, state or local law.

7. Non-Solicitation; Non-Competition; Non-Disparagement

You acknowledge that the services provided under this Agreement give you the
opportunity to have special knowledge of the Company, its Confidential
Information, and the capabilities of individuals employed by or affiliated with
the Company. You further acknowledge that interference with those business or
employment relationships of the Company would cause irreparable injury to the
Company. Consequently, you agree to be subject to the following restrictive
covenants:

 

  a)

You agree that during the period commencing on the date of this Agreement and
ending two years after the Date of Termination (the “Protection Period”), and
provided that the Company has not materially breached its obligations under
Section 5 hereof, you will not in any manner, directly or indirectly, through
any person, firm or corporation, alone or as a member of a partnership or
limited liability company or as an officer, director, shareholder, investor or
employee of or in any other corporation or enterprise or otherwise, in the
United States, (i) have any direct or indirect equity or other ownership
interest in, or provide any financial or other assistance (whether as a lender,
investor or otherwise) to, any Competitive Business (as defined below);
(ii) perform services as a director, officer, manager, employee, member,
consultant, representative, agent or otherwise for any Competitive Business; or
(iii) otherwise engage in any Competitive Business, including, without
limitation, by diverting or attempting to divert from the Company or any of its
subsidiaries or affiliates, any business whatsoever by influencing or attempting
to influence, or soliciting or attempting to solicit any of the customers of the
Company or any of its subsidiaries or affiliates (or any potential customers
with whom the Company or any of its subsidiaries or affiliates had business
contact during the one-year period ending on the Date of Termination). For
purposes of this Section 7, the term “Competitive Business” shall mean any
person or entity (including any joint venture, partnership, firm, corporation,
or limited liability company) that conducts a real estate business that is
competitive with the commercial office, retail rental, and/or multifamily
residential portfolios owned or managed by the Company or any of its
subsidiaries or affiliates as of the Date of Termination (or any significant
business that is being actively pursued as of the Date of Termination by the
Company or any of its subsidiaries or affiliates).

 

  b)

You agree that during the Protection Period, and provided that the Company has
not materially breached its obligations under Section 5 hereof, you will not in
any

 

8



--------------------------------------------------------------------------------

 

manner, directly or indirectly, through any person, firm or corporation, alone
or as a member of a partnership or limited liability company or as an officer,
director, shareholder, investor or employee of or in any other corporation or
enterprise or otherwise, induce or attempt to induce any employee of the Company
or any of its subsidiaries or affiliates, but only with respect to employees
with whom you had direct contact while employed by the Company, to quit or
abandon their employ.

 

  c)

You agree to refrain, both during and after the Term, from publishing or
providing any oral or written statements about the Company or its subsidiaries
or affiliates, or any of such entities’ officers, directors, managers,
employees, agents or representatives that are disparaging, slanderous, libelous
or defamatory, or that disclose private or Confidential Information about their
business affairs, or that constitute an intrusion into their private lives, or
that give rise to unreasonable publicity about their private lives, or that
place them in a false light before the public, or that constitute a
misappropriation of their name or likeness.

 

  d)

Likewise, neither the Company nor its subsidiaries or affiliates, shall publish
or provide any oral or written statements about you or your family that are
disparaging, slanderous, libelous or defamatory, or that disclose private or
confidential information about your business or personal affairs, or that
constitute an intrusion into your private life, or that give rise to
unreasonable publicity about your private life, or that place you or your family
in a false light before the public or that constitute a misappropriation of your
name or likeness.

 

  e)

Nothing in this Section 7 shall prohibit you from being: (i) a shareholder in a
mutual fund or a diversified investment company or (ii) an owner of not more
than 5% of the outstanding equity securities of any class of a corporation or
other entity which is publicly traded, provided that you have no active
participation in the business of such corporation or other entity.

 

  f)

You agree and acknowledge that the promises and obligations made by the Company
in this Agreement (specifically including, but not limited to, the payments and
benefits provided for under Section 5(a)(ii) hereof) constitute sufficient
consideration for the covenants contained in this Section 7. You also agree and
acknowledge that the covenants contained in this Section 7: (i) are reasonable
in period, scope and area, and (ii) are necessary to protect legitimate
proprietary and business interests of the Company and its subsidiaries and
affiliates. If, at the time of enforcement of this Section 7, a court of
competent jurisdiction holds that the restrictions stated herein are
unreasonable under circumstances then existing, the parties hereto agree that
the maximum period, scope or geographical area reasonable under such
circumstances shall be substituted for the stated period, scope or area and that
the court shall be allowed to revise the restrictions contained herein to cover
the maximum period, scope or area permitted by law.

 

  g)

Your obligations set forth in this Section 7 shall remain in full force and
effect for the entire period provided herein notwithstanding the termination of
your

 

9



--------------------------------------------------------------------------------

 

employment under this Agreement for any reason; provided that your obligations
under Section 7(a) shall cease if the Company terminates your employment for
Cause or you terminate your employment for Good Reason.

8. Enforcement

Because your services are unique and because you have access to Confidential
Information and work product, the parties hereto agree that the Company would be
damaged irreparably in the event any of the provisions of Sections 6 and 7
hereof were not performed in accordance with their specific terms or were
otherwise breached and that monetary damages would be an inadequate remedy for
any such non-performance or breach. Therefore, the Company (or its successors or
assigns) shall be entitled, in addition to other rights and remedies existing in
their favor, to an injunction or injunctions to prevent any breach or threatened
breach of any of such provisions and to enforce such provisions specifically
(without posting a bond or other security).

9. Survival

Subject to any limits on applicability contained therein, Sections 5, 6, 7, 8,
9, 10, 11, 12, 13, 14, 15 and 16 shall survive and continue in full force in
accordance with their terms notwithstanding any termination of the Term or this
Agreement.

10. Notices

Any notice provided for in this Agreement shall be in writing and shall be
either personally delivered, sent by reputable overnight carrier or mailed by
first class mail, return receipt requested, to the recipient. Notices to you
shall be sent to your most recent address provided to the Company. Notices to
the Company should be sent to the Chairman of the Board of Directors and the
Executive Vice President of Human Resources, with a copy to the General Counsel.
Any notice under this Agreement will be deemed to have been given when so
delivered, sent or mailed.

11. Successors and Assigns

This Agreement is personal to you, and, without the prior written consent of the
Company, shall not be assignable by you other than by will or the laws of
descent and distribution. This Agreement shall inure to the benefit of and be
enforceable by your legal representatives. This Agreement shall inure to the
benefit of and be binding upon the Company and its successors and assigns.
Except as provided in the immediately following sentence, without the prior
written consent of you this Agreement shall not be assignable by the Company.
The Company will require any successor (whether direct or indirect, by purchase,
merger, consolidation or otherwise) to all or substantially all of the business
and/or assets of the Company to assume expressly and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform it if no such succession had taken place. “Company” means
the Company as hereinbefore defined and any successor to its

 

10



--------------------------------------------------------------------------------

business and/or assets as aforesaid that assumes and agrees to perform this
Agreement by operation of law or otherwise.

12. Amendment and Waiver

The provisions of this Agreement may be amended or waived only with the prior
written consent of the Company and you, and no course of conduct or failure or
delay in enforcing the provisions of this Agreement shall affect the validity,
binding effect or enforceability of this Agreement.

13. Miscellaneous

Whenever possible, each provision of this Agreement shall be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of this Agreement is held to be invalid, illegal or unenforceable in any respect
under any applicable law or rule in any jurisdiction, such invalidity,
illegality or unenforceability shall not affect any other provision or any other
jurisdiction, but this Agreement shall be reformed, construed and enforced in
such jurisdiction as if such invalid, illegal or unenforceable provision had
never been contained herein. This Agreement embodies the complete agreement and
understanding between the parties with respect to the subject matter hereof and
effective as of its date supersedes and preempts any prior understandings,
agreements or representations by or between the parties, written or oral, which
may have related to the subject matter hereof in any way. The Company may
withhold from any amounts payable under this Agreement all federal, state, city
or other taxes as the Company is required to withhold pursuant to any law or
government regulation or ruling. This Agreement may be executed in separate
counterparts, each of which shall be deemed to be an original and both of which
taken together shall constitute one and the same agreement. This Agreement shall
be governed, construed, interpreted and enforced in accordance with the
substantive laws of the State of Ohio, without regard to conflicts of law
principles.

14. Section 409A Compliance

 

  a)

Section 409A of the Internal Revenue Code (“Section 409A”) imposes payment
restrictions on “separation pay” (i.e., payments owed to you upon termination of
employment). Failure to comply with these restrictions could result in negative
tax consequences to you, including immediate taxation, interest and a 20%
penalty tax. It is the Company’s intent that this Agreement be exempt from the
application of, or otherwise comply with, the requirements of Section 409A.
Specifically, any taxable benefits or payments provided under this Agreement are
intended to be separate payments that qualify for the “short-term deferral”
exception to Section 409A to the maximum extent possible, and to the extent they
do not so qualify, are intended to qualify for the involuntary separation pay
exceptions to Section 409A of the Code, to the maximum extent possible. If
neither of these exceptions applies, then notwithstanding any provision in this
Agreement to the contrary:

 

11



--------------------------------------------------------------------------------

  i.

All amounts that would otherwise be paid or provided during the first six months
following the date of termination shall instead be accumulated through and paid
or provided (together with interest on any delayed payment at the applicable
federal rate under the Internal Revenue Code), on the first business day
following the six-month anniversary of your termination of employment.

 

  ii.

Any expense eligible for reimbursement must be incurred, or any entitlement to a
benefit must be used, during the Term (or the applicable expense reimbursement
or benefit continuation period provided in this Agreement). The amount of the
reimbursable expense or benefit to which you are entitled during a calendar year
will not affect the amount to be provided in any other calendar year, and your
right to receive the reimbursement or benefit is not subject to liquidation or
exchange for another benefit. Provided the requisite documentation is submitted,
the Company will reimburse the eligible expenses on or before the last day of
the calendar year following the calendar year in which the expense was incurred.

 

  b)

For purposes of this Agreement, “termination of employment” or words or phrases
to that effect shall mean a “separation from service” within the meaning of
Section 409A.

15. Dispute Resolution

 

  a)

In the event any claim, dispute or controversy arises in connection with this
Agreement or the interpretation or enforcement of any provision of this
Agreement and the claim, dispute or controversy is not resolved within 30 days
through informal, good faith negotiations between the parties, the claim,
dispute or controversy shall be referred to non-binding mediation. It is agreed
that any mediation shall be conducted in Cleveland, Ohio, or some other location
upon mutual consent of the parties involved, at a time and place convenient to
the mediator and the parties involved.

 

  b)

The parties shall, in good faith, select a mediator who is mutually agreeable to
both sides. Each party shall bear his or its own costs and attorneys’ fees
associated with the mediation and shall share equally the responsibility for
paying the mediator’s fee.

 

  c)

Should any claim, dispute, or controversy remain in existence between the
parties after the completion of the two-step resolution process set forth above,
either party may pursue its remedies for such breach in a court of competent
jurisdiction in Cleveland, Ohio.

16. Severability

In the event that any one or more of the provisions contained in this Agreement
shall, for any reason, be held to be invalid, illegal or unenforceable in any
respect, such invalidity, illegality or unenforceability shall not affect any
other provisions of this Agreement, but

 

12



--------------------------------------------------------------------------------

this Agreement shall be construed as if such invalid, illegal or unenforceable
provisions had never been contained herein, unless the deletion of such
provision or provisions would result in such a material change so as to cause
performance of the terms and conditions of this Agreement to be unreasonable.

17. Entire Agreement

This Agreement constitutes the entire agreement between the parties pertaining
to its subject matter, and it supersedes all prior contemporaneous agreements,
representations, and understandings of the parties. No supplement, modification,
or amendment of this agreement will be binding unless executed in writing by all
parties.

If the foregoing correctly sets forth our understanding, please sign, date and
return three originally signed copies of this Agreement to the undersigned for
execution on behalf of the Company. After this Agreement has been executed by
the Company and a fully-executed copy returned to you, it shall constitute a
binding agreement between us.

 

FOREST CITY ENTERPRISES, INC. /s/ Charles A. Ratner By:    Charles A. Ratner
Its:    Chairman of the Board of Directors

 

ACCEPTED AND AGREED: /s/ David J. LaRue David J. LaRue

Dated: September 22, 2011

 

13



--------------------------------------------------------------------------------

EXHIBIT A

GENERAL RELEASE

This General Release (this “Release”) is entered into between Forest City
Enterprises, Inc. (the “Company”) and David J. LaRue (the “Employee”) as of
            , 2011. The Company and the Employee agree as follows:

1. Employment Status. The Employee’s employment with the Company and its
affiliates terminated on                 , 20      .

2. Payment and Benefits. Upon the effectiveness of the terms set forth herein,
the Company shall provide the Employee with certain payments and benefits set
forth in Section 5(a)(ii) of the Employment Agreement between the Company and
Employee dated             , 20       (the “Employment Agreement”), upon the
terms, and subject to the conditions, of the Employment Agreement.

3. No Liability. This Release does not constitute an admission by the Company,
or any of its parents, subsidiaries, affiliates, divisions, officers, directors,
partners, agents, or employees, or by the Employee, of any unlawful acts or of
any violation of federal, state or local laws.

4. Release.

(a) In consideration of the payments and benefits set forth in Section 5(a)(ii)
of the Employment Agreement, the Employee for himself, his heirs,
administrators, representatives, executors, successors and assigns
(collectively, “Employee Releasors”) does hereby irrevocably and unconditionally
release, acquit and forever discharge the Company and each of its parents,
subsidiaries, affiliates, divisions, successors, assigns, officers, directors,
partners, agents, attorneys, and former and current employees, including without
limitation all persons acting by, through, under or in concert with any of them
(collectively, “Company Releasees”), and each of them, from any and all claims,
demands, actions, causes of action, costs, attorney fees, and all liability
whatsoever, whether known or unknown, fixed or contingent, which the Employee
has, had, or may ever have against the Company Releasees relating to or arising
out of the Employee’s employment or separation from employment with the Company,
from the beginning of time and up to and including the date the Employee
executes this Release. This Release includes, without limitation, (i) law or
equity claims; (ii) contract (express or implied) or tort claims; (iii) claims
for wrongful discharge, retaliatory discharge, whistle blowing, libel, slander,
defamation, unpaid compensation, intentional infliction of emotional distress,
fraud, public policy contract or tort, and implied covenant of good faith and
fair dealing; (iv) claims arising under any federal, state, or local laws of any
jurisdiction that prohibit age, sex, race, national origin, color, disability,
religion, veteran, military status, sexual orientation, or any other form of
discrimination, harassment, or retaliation (including without limitation under
the Age Discrimination in Employment Act of 1967 as amended by the Older Workers
Benefit Protection Act (“ADEA”), Title VII of the Civil Rights Act of 1964 as
amended by the Civil Rights Act of 1991, the Equal Pay Act of 1962, and the
Americans with Disabilities Act of 1990, the Rehabilitation Act, the Family and
Medical Leave Act, the Sarbanes-Oxley Act, the Employee Polygraph Protection
Act, the Uniformed Services Employment and

 

14



--------------------------------------------------------------------------------

Reemployment Rights Act of 1994, the Equal Pay Act, the Lilly Ledbetter Fair Pay
Act or any other foreign, federal, state or local law or judicial decision),
(v) claims arising under the Employee Retirement Income Security Act (excluding
claims for amounts that are vested benefits or that the Employee is otherwise
entitled to receive under any employee benefit plan of the Company or any of its
affiliates in accordance with the terms of such plan and applicable law), and
(vi) any other statutory or common law claims related to the Employee’s
employment with the Company or the separation of the Employee’s employment with
the Company; provided, however, that nothing herein shall release any obligation
of the Company under the Employment Agreement.

In addition, nothing in this Release is intended to interfere with the
Employee’s right to file a charge with the Equal Employment Opportunity
Commission or any state or local human rights commission in connection with any
claim the Employee believes he may have against the Company Releasees. However,
by executing this Release, the Employee hereby waives the right to recover in
any proceeding that the Employee may bring before the Equal Employment
Opportunity Commission or any state human rights commission or in any proceeding
brought by the Equal Employment Opportunity Commission or any state human rights
commission on the Employee’s behalf.

(b) In consideration of the Employee’s release of claims set forth in
Section 4(a) of this Release, the Company and each of its parents, subsidiaries,
affiliates, divisions, successors, assigns, officers, directors, partners,
agents, and former and current employees, including without limitation all
persons acting by, through, under or in concert with any of them (collectively,
“Company Releasors”) does hereby irrevocably and unconditionally release, acquit
and forever discharge the Employee for himself, his heirs, administrators,
representatives, executors, successors and assigns (collectively, “Employee
Releasees”), and each of them, from any and all claims, demands, actions, causes
of action, costs, attorney fees, and all liability whatsoever, whether known or
unknown, fixed or contingent, which any of the Company Releasors has, had, or
may ever have against any of the Employee Releasees relating to or arising out
of the Employee’s employment or separation from employment with the Company,
from the beginning of time and up to and including the date the Employee
executes this Release; provided, however, that nothing herein shall release any
obligation of the Employee under the Employment Agreement.

5. Bar. The Employee and the Company acknowledge and agree that if he or it
should hereafter make any claim or demand or commence or threaten to commence
any action, claim or proceeding against the other party with respect to any
cause, matter or thing which is the subject of the releases under Section 4 of
this Release, this Release may be raised as a complete bar to any such action,
claim or proceeding, and the applicable Releasee may recover from the other
party all costs incurred in connection with such action, claim or proceeding,
including attorneys’ fees.

6. Governing Law. This Release shall be governed by and construed in accordance
with the laws of the State of Ohio, without regard to conflicts of laws
principles.

7. Acknowledgment. The Employee has read this Release, understands it, and
voluntarily accepts its terms, and the Employee acknowledges that he has been
advised by the

 

15



--------------------------------------------------------------------------------

Company to seek the advice of legal counsel before entering into this Release,
and has been provided with a period of at least twenty-one (21) days in which to
consider entering into this Release. The Employee acknowledges and agrees that
the payments and benefits provided under Section 5(a)(ii) of the Employment
Agreement represent substantial value over and above that to which the Employee
would otherwise be entitled.

8. Revocation. The Employee has a period of seven (7) days following the
execution of this Release during which the Employee may revoke this Release by
delivering written notice to the Company, and this Release shall not become
effective or enforceable until such revocation period has expired. The Employee
understands that if he revokes this Release, it will be null and void in its
entirety, and he will not be entitled to any payments or benefits provided in
this Release, including without limitation under Section 5(a)(ii) of the
Employment Agreement.

9. Miscellaneous. This Release is the complete understanding between the
Employee and the Company in respect of the subject matter of this Release and
supersedes all prior agreements relating to the same subject matter. The
Employee has not relied upon any representations, promises or agreements of any
kind except those set forth herein in signing this Release. In the event that
any provision of this Release should be held to be invalid or unenforceable,
each and all of the other provisions of this Release shall remain in full force
and effect. If any provision of this Release is found to be invalid or
unenforceable, such provision shall be modified as necessary to permit this
Release to be upheld and enforced to the maximum extent permitted by law.

10. Counterparts. This Release may be executed by the parties hereto in
counterparts, which taken together shall be deemed one original.

IN WITNESS WHEREOF, the parties have executed this Release on the date first set
forth above.

 

FOREST CITY ENTERPRISES, INC. By:     Its:    

 

Employee: [SAMPLE RELEASE – DO NOT SIGN] David J. LaRue

 

16